Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 1 of 48




               Exhibit I
 Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 2 of 48

                                                                    Page 1

1       UNITED STATES BANKRUPTCY COURT

2       SOUTHERN DISTRICT OF NEW YORK

3       Case No. 19-11845-shl

4       - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

5       In the Matter of:

6

7       BSG RESOURCES LIMITED (in administration) and WILLIAM

8       CALLEWAERT and MALCOM COHEN, as JOINT ADMINISTRATORS,

9

10                     Debtors.

11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

12

13                             United States Bankruptcy Court

14                             One Bowling Green

15                             New York, NY     10004

16

17                             June 13, 2019

18                             2:16 PM

19

20

21      B E F O R E :

22      HON SEAN H. LANE

23      U.S. BANKRUPTCY JUDGE

24

25      ECRO:       K.HARRIS

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com               516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 3 of 48

                                                                   Page 2

1       HEARING re Doc. #10 Motion To File Under Seal Re: Affidavit

2       Of Peter Harold Driver

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25      Transcribed by:   Sonya Ledanski Hyde

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 4 of 48

                                                                   Page 3

1       A P P E A R A N C E S :

2

3       DUANE MORRIS LLP

4               Attorneys for the Joint Administrators

5               1540 Broadway

6               New York, NY 10036

7

8       BY:     FREDERICK D. HYMAN

9

10      DUANE MORRIS LLP

11              Attorneys for the Joint Administrators

12              222 Delaware Avenue, Suite 1600

13              Wilmington, DE 19801

14

15      BY:     JARRET P. HITCHINGS

16

17      WILLKIE FARR & GALLAGHER LLP

18              Attorneys for the Debtor

19              787 Seventh Avenue

20              New York, NY 10019

21

22      BY:     BENJAMIN P. MCCALLEN

23

24

25

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 5 of 48

                                                                   Page 4

1       CLEARY GOTTLIEB STEEN & HAMILTON LLP

2               Attorneys for Vale

3               One Liberty Plaza

4               New York, NY 10006

5

6       BY:     LISA M. SCHWEITZER

7               JONATHAN I. BLACKMAN

8

9

10      ALSO PRESENT TELEPHONICALLY:

11

12      MALCOLM COHEN

13      SAM DINGLE

14

15

16

17

18

19

20

21

22

23

24

25

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 6 of 48

                                                                     Page 5

1                                P R O C E E D I N G S

2                   THE COURT: We are here this afternoon for BSG

3       Resources Limited, the Chapter 15 case to a follow-up on our

4       conversation at the first day hearing about the record.           So

5       let me get appearances from Counsel.

6                   MR. HYMAN:     Good morning, Your Honor.     Rick Hyman

7       from Duane Morris on behalf of the joint administrators.

8       With me is my colleague Jarret Hitchings.

9                   MS. SCHWEITZER:      Good afternoon, Your Honor.    Lisa

10      Schweitzer from Cleary Gottlieb for Vale with my partner Jon

11      Blackman.

12                  MR. MCCALLEN:     Good morning, Your Honor.

13                  MS. SCHWEITZER:      Afternoon.

14                  MR. MCCALLEN:     Good afternoon, Your Honor.

15      Benjamin McCallen, Wilkie Farr & Gallagher on behalf of

16      George Soros and the Open Society Entities.

17                  THE COURT: All right.        Good afternoon to you all.

18      So I think when we last got together, there were a number of

19      things that we talked about, but one of them was the state

20      of the record, in particular, the affidavit that was filed

21      by Peter Harold Driver in proceedings in Guernsey.          And the

22      roughly thousand some odd pages that went with it, and the

23      fact that they’re all under seal.

24                  And the motion to seal that was filed that I was

25      not in a position to grant, given the fact that it was

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 7 of 48

                                                                        Page 6

1       unclear to me how or why it got sealed in Guernsey, even

2       putting aside the question of how one would be able to

3       establish the requirements for Chapter 15 recognition with

4       all that under seal.

5                   So I think that’s -- was the backdrop for our

6       discussion and our follow-up get together today, which is to

7       talk about that as kind of a threshold gating issue.

8                   MR. HYMAN:   Thank you, Your Honor.          We appreciate

9       the time you’ve made for us this afternoon, on again,

10      somewhat short notice from the hearing last week.             You will

11      recall this Chapter 15 case from our perspective is

12      particularly complex back story, but for a relatively simple

13      purpose, and that is to protect what ultimately may prove to

14      be the most valuable asset in BSG resources, located within

15      the United States, which is the litigation that has

16      commenced against George Soros.

17                  That asset, from the Debtor’s perspective, from

18      the joint administrator’s perspective is thought to be under

19      sieged by Valet by virtue of its actions in the United

20      States, to seek a petition recognizing the arbitration award

21      in the United States --

22                  THE COURT: Well, I know that.           We’re -- but today

23      is -- let’s talk about the thousand pages before we get to

24      any and all of that.     We -- I know we’d spoke about that,

25      but we can’t really meaningfully make any progress and have

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 8 of 48

                                                                   Page 7

1       the merits all get teed up until we actually talk about what

2       the record is.    So where are we on that?

3                   MR. HYMAN:   So the declaration of Malcolm Cohen

4       Your Honor is correctly relied on or cited to certain

5       provisions of the Peter Driver affidavit, which had been

6       filed in connection with the recognition or the

7       administration application in Guernsey back in February ’18.

8                   That, we sought in connection with the Malcolm

9       Cohen declaration permission to file the Driver affidavit

10      under seal.    And the Driver affidavit has not been filed.

11      The Driver affidavit exhibits have not been filed.       We were

12      hoping that we could get Your Honor’s review of those

13      documents so that in connection with certain of the

14      provisions -- with certain of the provisions in connection

15      with the Malcolm Cohen affidavit, it did point to the Driver

16      affidavit in some instances, all of which were publicly

17      available information that Your Honor would have a touch

18      point to review that.

19                  THE COURT: Right.     But I think what I said in

20      response to that was there hasn’t been any justification for

21      sealing the information.      So while all I heard was, and I

22      frankly, I think I heard stuff that wasn’t actually filed

23      anywhere in terms of background, but the best I got was that

24      it was under seal in Guernsey, but I don’t understand if

25      that was something done at the request of the Debtors,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 9 of 48

                                                                   Page 8

1       meaning that the Debtors -- it wasn’t compelled by anything

2       other than a request.

3                   I don’t know what the standard is in Guernsey.       I

4       don’t know why it was sealed.        I had an order, but the order

5       wasn’t any more illuminating than the motion that was filed,

6       and that’s where we left.      So starting off with what you

7       want to do is nice, but I’m not any further wrong in being

8       able to do anything in connection with your motion to seal.

9                   MR. HYMAN:   I appreciate that, Your Honor.     In

10      connection with the proceedings in Guernsey, certainly the

11      joint -- I apologize -- the administration order was made by

12      the directors of the Board of BSG Resources.        They did make

13      a request that the file be submitted under seal.

14                  The judge, under those circumstances, accepted

15      that it is a proceeding, and we believe it is an appropriate

16      proceeding or the proper jurisdiction where in the event

17      that there are any issues as to whether that is --

18                  THE COURT: No, we’re not getting anywhere, and I

19      can deny your motion for lack of a showing, if you want me

20      to do that.

21                  MR. HYMAN:   I don’t want you to do that, Your

22      Honor.

23                  THE COURT: We just were -- you’re not telling me

24      anything that I didn’t hear a week ago, which I found to be

25      alarmingly insufficient.      Yes, I know they asked for it to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 10 of 48

                                                                    Page 9

1       be under seal.     Yes, I know there’s a sealing order.      This -

2       - yes, the sealing order says practically nothing other than

3       it’s sealed.

4                    I’m not going to permit a party to bootstrap

5       sealing in the United States proceeding, which was

6       presumably open, by virtue of the fact that they requested

7       it somewhere else under whatever standard for whatever

8       reason.     The closest thing I got was a reference to

9       confidential business information, but none of that was

10      justified or expounded upon.

11                   So all you’ve done so far is repeat everything I

12      already know.     My understanding of the break between when we

13      last got together and now was that additional things were

14      supposed to be done.      You were supposed to look at whether

15      it was necessary to seal this entire record, what the

16      Guernsey law is.     I didn’t see.      Was there any additional

17      filing to explain anything?

18                   MR. HYMAN:   The -- just our supplemental filing

19      with the affidavit of our counsel and Guernsey, who is on

20      the phone today.

21                   THE COURT: All right.      So what else do you want to

22      tell me?

23                   MR. HYMAN:   Your Honor, to the -- look, there --

24      the information that was used in connection with preparation

25      of the Malcolm Cohen declaration by reference to the Driver

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 11 of 48

                                                                  Page 10

1       affidavit is information that is generally publicly

2       available, and certainly known by the drug administrators

3       given their more than a year efforts working in connection

4       with this bankruptcy, in connection with this

5       administration.

6                     We are prepared, Your Honor, to share with you a

7       redacted version of the declaration or the Driver affidavit

8       and assorted exhibits, where we would be comfortable, and we

9       have sought authorization from the Guernsey bankruptcy, the

10      Guernsey, the (indiscernible) part of Guernsey, to propose

11      that redacted version be filed publicly in the United

12      States.

13                    That redacted version would support every

14      reference in the affidavit or the declaration of Malcolm

15      Cohen, used or filed on the first day of these cases, Your

16      Honor.      Alternatively, if Your Honor is not of the mind to

17      go through a revised version or a redacted version of the

18      declaration and exhibits, and I will say that --

19                    THE COURT: Well, I am the -- so the notion is that

20      -- so what I have that was filed after we got together was

21      the declaration of Jonathan (indiscernible), right?         So

22      that’s what you submitted.       And then, I saw that -- and that

23      was filed on the 12th at 11:30.

24                    And then, I saw something that’s at Docket 21, I

25      also saw there was opposition to joint administrator’s

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 12 of 48

                                                                     Page 11

1       motion regarding the file on the (indiscernible) seal that’s

2       filed on the 12th.

3                    MR. HYMAN:   The Barclay papers, Your Honor, were

4       filed on behalf of Valet.

5                    THE COURT: Right, right.        But have I seen anything

6       from you?

7                    MR. HYMAN:   We filed a short supplement, Your

8       Honor, at Docket 16, and followed that with the declaration

9       of Matthew Newman, who is Guernsey counsel, which is at

10      Docket 17.

11                   THE COURT: All right.

12                   MR. HYMAN:   We are prepared today to walk the

13      Court through a version of the declaration or the affidavit

14      and exhibits that significantly narrows the scope of

15      information that is concerning to the Guernsey Court and the

16      joint administrators.

17                   THE COURT: So yeah, so the concern I have with

18      this is that what I think (indiscernible) said, there’s a

19      lot in here that says the purpose of this declaration is to

20      address the sure point about the types of information that

21      in my experience at the Guernsey Court would agree to keep

22      sealed on the Court file, which seems to suggest that it was

23      done at the request of the Debtors.

24                   MR. HYMAN:   I don’t think there’s any dispute that

25      that’s the case, Your Honor.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 13 of 48

                                                                    Page 12

1                   THE COURT: Right.     And I don’t know what I have is

2       -- will often be commercially -- the information put before

3       the Guernsey court will often be commercially sensitive, as

4       it will relate to the company’s financial position,

5       strategy, proposed administrators.          (indiscernible) to put

6       this information before the Guernsey Court in order to

7       fulfill the threshold test.

8                   But it basically talks about what the Guernsey

9       Court can do, and what the authority is for that.          The

10      problem is, I don’t have anything that applies it to this

11      case, right?    So I don’t really know other than the entry of

12      an order, why it was done.      And again, I’m concerned that

13      there may be a request made of a foreign court that says I’m

14      making the request, the standard is lower, maybe it’s done

15      as a matter of course.

16                  And then, that is used to justify sealing here

17      without really a substantive basis, other than a request.

18      And this just talks generally about what the procedures are,

19      which is why I say I sort of find myself in the same

20      position that I was when I first came out.          Obviously, they

21      considered the application to keep it under seal.

22                  MR. HYMAN:   Of course.

23                  THE COURT: Obviously, they granted it, but I don’t

24      have anything and there’s a discussion about, well, it’s

25      often done because there’s something confidential.          I still

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 14 of 48

                                                                         Page 13

1       don’t have any more information than I did when this first

2       came in front of me.

3                   MR. HYMAN:    Yeah, I think Your Honor, it’s evident

4       on its face that it was proposed by the Debtor.               The Debtor

5       has proposed that it be filed under seal, gave proper

6       reasons for it.    I think it --

7                   THE COURT: But what are the proper reasons?

8                   MR. HYMAN:    Under the circumstances of the joint

9       administrators, I can’t speak for Matthew Newman, who is on

10      the line today because I wasn’t in -- I wasn’t at that

11      administration hearing of course.

12                  THE COURT: But you can’t come to a US Court and

13      ask for something to stay sealed without being able to tell

14      me why it should be sealed.

15                  MR. HYMAN:    I think, just for reference, I think

16      that what we are asking the Court to do is to permit us to

17      file it under seal.      I don’t believe that we have filed the

18      papers as they are today.

19                  THE COURT: Whatever.       The question is a

20      justification for doing so.        You’re sort of talking around

21      the issue, which is to say that we asked for it, they

22      granted it, here are some things and considerations that

23      people will think about, but I still don’t know why it was

24      granted in this case.      This doesn’t address that issue, it

25      just addresses generically procedures.               And I already know

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 15 of 48

                                                                         Page 14

1       that they granted it.      I saw the order and there was a

2       reference in the motion to commercially sensitive

3       information.     But I don’t know what the justification was.

4                   I don’t know if there’s an automatic.             So I’ve had

5       other cases where folks have said you can’t use it here

6       without seeking relief in the foreign court.               But if you’ve

7       asked for the relief as opposed to its automatically being

8       done under some statutory provision, presumably you could

9       ask for the relief and get it granted.               So I don’t -- I

10      haven’t gotten it -- any information about the merits of why

11      it was sealed.     And it is your burden to justify it.

12                  MR. HYMAN:    Yeah, I appreciate it, Your Honor.             I

13      don’t know that the concern entirely is that it was sealed,

14      and that is our only justification.           I think that we are

15      using -- would like to use that for the benefit of the Court

16      background to provide some color on the origination of the

17      administration proceeding in Guernsey.               That’s that it is

18      not critical to our argument.         It is not critical to --

19                  THE COURT: I know, but you want me to seal it, and

20      there’s a separate statute in the Bankruptcy Court that

21      provides a standard for sealing, and you’ve got to justify

22      it because proceedings to the United States are

23      presumptively open.

24                  MR. HYMAN:    Well, we want you to authorize us to

25      file it under seal.      In the event that Your Honor is not

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 16 of 48

                                                                Page 15

1       willing to authorize us to file it under seal, I think that

2       what we would be ready to do is very promptly file a revised

3       affidavit of -- or a declaration of Malcolm Cohen that

4       didn’t rely on that, that was -- we don’t believe for a

5       second that that is going to eliminate any discovery issues

6       that we have with Valet.

7                    Certainly, we’ll have discovery issues with Valet,

8       probably any day now.      It would not surprise us for Valet to

9       seek disclosure of the documents that are attached to the

10      Driver affidavit.

11                   THE COURT: And so, we’ll end up right back here,

12      where we are.     So that’s what I’m asking, why is it sealed?

13                   MR. HYMAN:   Yeah, except that, Your Honor, we

14      think that the discovery issues in connection with Chapter

15      15s are different than they are in a typical 7 and a typical

16      11.     We reserve our right to make arguments as to whether

17      those documents should be submitted or not.

18                   But ultimately, you will be the final arbiter of

19      that.     And if you determine that those documents should be

20      turned over, they would be turned over just to Valet and

21      they would not be publicly filed on the docket.

22                   THE COURT: Well, it depends on if you’re asking me

23      to make a decision, that presents another hurdle as to US

24      courts.     Again, I know there are instances where sealing is

25      appropriate, but there’s a need to justify it, and I just

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 17 of 48

                                                                      Page 16

1       haven’t gotten that justification.

2                   MR. HYMAN:   I appreciate that.         And I am willing

3       to walk Your Honor through the redacted version, if it’s

4       something that you’re interested in considering.            We have

5       put --

6                   THE COURT: But if you redact it, presumably you’ll

7       be applying a standard for redacting it and saying these

8       things should be confidential and what are they and why are

9       they confidential?

10                  MR. HYMAN:   Except it will -- Your Honor has -- is

11      the open, the fulsome Driver affidavit, what we would

12      propose to do is share a version of that with you, which

13      highlights those provisions that we seek to redact and

14      explain to you why we seek to redact those.

15                  THE COURT: That’s what I’m looking for, is the

16      explanation.    I thought that’s what we were going to get to

17      today, frankly.

18                  MR. HYMAN:   Yeah, and we’re willing to do that.

19      My point only, Your Honor, was to the extent that there is,

20      you know, ultimately determination by this Court that it

21      will not permit the motion to file under seal, we will

22      promptly file a revised --

23                  THE COURT: Well, I can’t grant it now because I

24      haven’t been given a justification to grant it.            So if

25      you’re asking for a ruling, if I was asked to rule, now I

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 18 of 48

                                                                    Page 17

1       would deny it.     And so, then you would have to figure out

2       what you wanted to do.      And again, I don’t like to stand on

3       ceremony.     That’s why I was giving you an opportunity to

4       sort of marshal the information and come back with

5       additional information so I could really jump to the merits

6       of what it is you’re trying to seal.

7                    But if you are what you’re saying is you want me

8       to deny the motion so that then you’ll try to come up with a

9       sealed, a redacted version of this and then justify what’s

10      redacted, we can do it that way.          I was trying to sort of

11      skip the procedural process here and deny the motion sort of

12      mechanically.     But if that’s where we are, then that’s where

13      we are.

14                   MR. HYMAN:   Your Honor, I don’t want to waste the

15      Court’s time.     I’m happy to walk the Court through those

16      provisions that we propose to redact, and everything else we

17      propose to file --

18                   THE COURT: Well, we’ve got a thousand pages.

19                   MR. HYMAN:   Okay.

20                   THE COURT: I’m not doing that without a brief that

21      explains what it is you want to redact and it’s a brief that

22      gives notice to the other side of what it is you want to

23      redact.     And I don’t have that.

24                   MR. HYMAN:   Okay.    We have engaged in

25      conversations with the -- with Valet over the course of the

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 19 of 48

                                                                        Page 18

1       last couple of days.      I think both parties have acted in

2       good faith, and we did try to reach a resolution, as we

3       suggested we would in our filing at the end of last week.

4       We have proposed a redacted version.           We have tried to

5       explain the types of information that we are redacting and

6       the broad categories, but we haven’t had much success.                 And

7       I don’t think that we will have much success ultimately

8       there.      So --

9                     THE COURT: All right.     So let me hear from the

10      other side.

11                    MS. SCHWEITZER:    Thank you, Your Honor.        Lisa

12      Schweitzer for Cleary Gottlieb for Valet.              Your Honor, quite

13      correctly, we share your frustration on where we’re at right

14      now.     I think Your Honor was quite clear at the last hearing

15      of saying what the law clearly says, which is that under

16      107, you have to -- the presumption is that evidence will be

17      publicly available unless you make a showing, and as I

18      believe as Judge Glenn had said in the Motors case, that

19      it’s not just lawyers arguing about what they would like to

20      seal, but you need evidence.

21                    And Your Honor gave the Debtors an opportunity to

22      put more information in.        What they came up with was this

23      Newman declaration, which is vague and certainly at best and

24      not focused on the declaration at hand.              It says, “Under

25      certain circumstances, these are the sorts of things I would

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 20 of 48

                                                                    Page 19

1       seal.”

2                    And as you saw from our own lawyer declaration, in

3       fact, Guernsey is just like here, which is exceptional.          And

4       so, I’d be happy to go through the law, but I’m not really

5       being asked to (indiscernible) law.          What I would say as a

6       holistic matter is that this is concerning to us as the

7       start of the case and as a course of conduct.

8                    And you’ll remember that the other thing that the

9       Debtors have asked for is that we not be able to execute on

10      our judgment or even get to the point of a judgment being

11      rendered because of this larger case dynamic.          And they’re

12      slow walking us, right, that Your Honor gave them another

13      opportunity to come back to put in supplemental information.

14      And what they’re saying at this hearing is, give us a third

15      bite at the apple, but it’s a fourth bite at the apple.

16                   And what we had also done just for completeness of

17      this story is we sent them a list of document requests.          We

18      said, we’ll send you a formal request, but let’s just cut to

19      the chase.     We understand you’re so focused on this

20      declaration.     Give us some of these core documents.       Give us

21      the funding agreement.     Give us the list of creditors.       Give

22      us the list of where your bank accounts are.

23                   And we were told with no further explanation,

24      that’s all going to have to wait for (indiscernible)

25      discovery.     What we’re also concerned about is in this

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 21 of 48

                                                                        Page 20

1       redaction, it’s like, oh, we’re not giving you financial

2       information.     We’re not giving you this.           So this is really

3       just the canary in the coalmine right now, is where we’re at

4       in this case.

5                    THE COURT: All right.     Well, the canary’s not

6       fairing particularly well from where I sit.              I am

7       frustrated.     I take very seriously the procedures of other

8       courts.     And so, I certainly didn’t want to willy-nilly say

9       you haven’t met your burden without trying to flesh out the

10      issues, but I’ve been given nothing to work with, so I’m

11      denying the motion.

12                   And so, I don’t really get what’s going on here,

13      but if this is the way the case is going to go, we can do it

14      the easy way, we can do it the hard way.              It’s up to you.

15      So this is not value added, frankly, in terms of trying to

16      advance the ball and get things done.

17                   And I already expressed a concern that I didn’t

18      see any way we -- I was concerned, and didn’t see any way

19      we’d get to July, if, for recognition.              At this rate, we’d

20      be lucky to get done in July of 2025.           So I don’t -- that

21      declaration didn’t answer any of the question that I posed

22      as to why something -- there’s a thousand pages here.

23                   And so, one would expect to get in response to

24      that, here is the kind of confidential information.              Here is

25      the filing we made in Guernsey.        Even if you submitted it

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 22 of 48

                                                                       Page 21

1       under seal saying we can’t share it with somebody because we

2       filed it under seal there, I have nothing.             I have nothing.

3       So I’m going to deny it.

4                    And you can take your binder back and I won’t

5       consider these until you make an application and that’s

6       proper and justifies it and is transparent.             And if this is

7       information you need for recognition, then you’re going to

8       need to think hard about what it is you’re going to try to

9       do, because from where I can see -- from what I can see,

10      this is kind of -- I don’t know if it’s the case, but it’s

11      certainly crucial to the case, it would seem to be, in terms

12      of what was presented in Guernsey.

13                   But again, I -- there’s a lot I don’t know.          And

14      so, all I am sort of mandated to do is to decide what’s in

15      front of me.     So what I have in front of me is this motion

16      to seal.     I have a thousand plus pages.          What I originally

17      had wasn’t sufficient.     I asked for more information.          I

18      really haven’t gotten much more information.

19                   I still -- it’s still not justified.          So I don’t

20      know what else to do other than to deny it without

21      prejudice.     You want to make another run at it, then you can

22      make another run at it.     I think now this is the second time

23      I’ve sort of explained what I want, and so, we’ll take it

24      from there.

25                   And certainly, it’s been my experience in this

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 23 of 48

                                                                   Page 22

1       Court that folks are -- experienced practitioners are pretty

2       practical about trying to move cases forward, particularly

3       when they’re asking for things to be done at a very prompt

4       clip.   That sort of goes part and parcel with asking the

5       Court to jump through hoops, when I have 50 million other

6       things going on.

7                    So this is really not a productive use of my time

8       or your time.     So I’ve sandwiched you in between a hearing

9       that started this morning and is going to continue this

10      afternoon.     So this is a half an hour of my life I’m never

11      getting back, but you aren’t either.

12                   So help me to help you.      We should be having

13      meaningful discussions about what it is you’re going to try

14      to prove for recognition, what kind of discovery you need to

15      make available for other folks.        They really are not in much

16      of a position to talk about whether recognition is

17      appropriate unless they have sufficient information about

18      the Guernsey proceedings.

19                   And if there truly are confidential information

20      that shouldn’t be on the public record, then we need to

21      identify what it is in terms of categories and case law to

22      justify that, and certainly that’s the way to meaningfully

23      move the ball forward.

24                   So I don’t know what you want me to do with the

25      binder, if you want me to give it back to you, if you want

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 24 of 48

                                                                      Page 23

1       me to hold onto it for now, for future reference.            I’m happy

2       to do whatever.     It’s not on the docket.         It won’t be on the

3       docket by virtue of my motion, but also, it won’t be public,

4       it just won’t be anything.      It’ll be something that exists

5       outside the context of the case for the moment.

6                   MR. HYMAN:   We will -- we can take the binder

7       back, Your Honor.     We do appreciate you spending the time

8       and we greatly apologize.      I will say that what we had hoped

9       to accomplish today was walk you through our proposed

10      submission, which --

11                  THE COURT: But I don’t have a submission.          I have

12      -- I mean, I don’t understand what that means.            So I have a

13      declaration of Mr. Newman, and it’s four pages with a

14      signature page.     It doesn’t walk through the declaration or

15      the exhibits, which are more than a thousand pages.            It

16      makes -- it does provide some information generally about

17      Guernsey law, information put for the (indiscernible) will

18      often be commercially sensitive.         It talks in generalities.

19      I don’t have a proposed redacted version of this.

20                  MR. HYMAN:   We have one with us, but --

21                  THE COURT: How do you think that I prepare for

22      these hearings?     Do you think that I’m -- I am able to go

23      through a thousand pages page by page for the first time on

24      the bench without any briefing as to what your organizing

25      principles are for redaction?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 25 of 48

                                                                           Page 24

1                   MR. HYMAN:     Your Honor --

2                   THE COURT: Do you think -- you must think I have a

3       different job than I have.        That’s not my job.

4                   MR. HYMAN:     I appreciate it.           The actual

5       redactions are quite minimal.          The thousand pages is --

6                   THE COURT: I know, but I don’t have them.

7                   MR. HYMAN:     I understand.       We were going to

8       present that to you, Your Honor, today.                We’ve been trying

9       to negotiate.    We didn’t get an opportunity to have that

10      submitted earlier.       We apologize.      We didn’t anticipate that

11      it would take a lot of time today.            But we take your

12      comments and we will --

13                  THE COURT: Well, you know, again, I don’t have

14      anything to go through, so and I don’t, so I’m not -- I’ve

15      got another case right after you, and then I’ve got to

16      return to the case from this morning.             I don’t -- I get

17      ready for hearings.       I expect people to get ready before

18      hearings.

19                  So your motion is denied and I’d ask that Valet

20      submit a proposed order, so that without prejudice to you,

21      take another shot at it.        But I, at this point, I don’t see

22      any way in which July is happening.            We’ve got to get -- if

23      the -- if you’re -- in talking about the case, if your

24      greeting requests for basic information with the

25      (indiscernible) were not -- that’s not likely to expedite

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 26 of 48

                                                                      Page 25

1       things, either, for a hearing in July.

2                   So what -- we’ll see where it goes.          I don’t think

3       I entered the order on scheduling.           I want to see how today

4       goes.   I’m not going to enter it now.           So you tell me what

5       you want to do next steps.

6                   THE COURT: Your Honor, we’re going to file a

7       revised declaration of Malcolm Cohen that doesn’t rely on

8       the Driver affidavit.      We want to cooperate with Valet and

9       other parties in interest regarding discovery requests, but

10      we want to do it in the context of formal discovery, not

11      informal discovery.

12                  We want to be upfront and we are not trying to

13      play hide the ball.      But at the same time, we’re trying to

14      predict the procedures in Guernsey and protect the

15      obligations of --

16                  THE COURT: But that’s where you don’t -- I don’t -

17      - you don’t have me.      I’m not there, because the Guernsey

18      proceedings, as far as I know, the protection is something

19      that you ask for and they gave you in a one-line order.            So

20      I’m not sure I’m protecting the Guernsey proceedings if I

21      sealed this.    I am protecting what you want protected,

22      without justification.

23                  MR. HYMAN:    We intend to file a detailed

24      declaration of Matthew Newman describing the procedures in

25      Guernsey in detail.      He will certainly be here in the

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 27 of 48

                                                                   Page 26

1       courtroom for testimony at the appropriate time, as will the

2       joint administrators.      And we intend to be upfront, Your

3       Honor.

4                    We will rectify this.      We will file a revised

5       version of the declaration in days, and we look forward to

6       sometime shortly after that, hopefully sitting down for a

7       scheduling conference on discovery and how we ultimately get

8       to a recognition there.

9                    THE COURT: All right.      And if you file a motion to

10      seal certain aspects of it, it needs to explain what it is

11      that’s being sealed, how much of the declaration is being

12      sealed, what are the guiding principles for it and authority

13      for that, whether it’s Guernsey law, whether it’s -- if it’s

14      confidential business information, why it’s confidential

15      business information.      So do you want a date or do you want

16      to sort of reassess and then ask for a date subsequent to

17      right now?

18                   MR. HYMAN:   Yeah, I don’t anticipate the new --

19      the revised declaration, Your Honor, having any references

20      to any information that needs to be filed under seal.

21                   THE COURT: But we’re still going to end up having

22      to deal with whether this is under seal or not in terms of

23      discovery, right?     So somebody’s going to have to use a

24      thinking brain to go through and decide what can and can’t

25      be disclosed.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 28 of 48

                                                                      Page 27

1                    MR. HYMAN:   Perhaps.     And we’ve already done that.

2       The bulk of that material can be disclosed, and we intend to

3       disclose it.

4                    THE COURT: Then it should be disclosed, so --

5                    MR. HYMAN:   But what we wanted to do today, Your

6       Honor, is walk you through a revised binder that shows.            And

7       I understand you’ve got time limitations, and I’m not trying

8       to talk you into doing that today.

9                    THE COURT: Well, that’s not the way we do things

10      here.   It’s -- and everybody knows that, and I’m not telling

11      you anything -- when was the last time you showed up at a

12      hearing and you say, Judge, I have some things I need you to

13      look at now for the first time, and it’s a whole binder.

14      Yeah, I haven’t seen it before.         Let’s -- it doesn’t work

15      that way.

16                   That’s why we took a break.         And so, you submitted

17      something.     I looked at it and didn’t find it to be very

18      helpful.     I assume that if you wanted to submit a proposed

19      revised redacted set of materials, you would do that, with a

20      submission explaining why it’s redacted.

21                   So I am -- I don’t see any way we’re not going to

22      end up there.     So I would suggest that you do, whether it’s

23      in a motion to seal or whether it’s in some other motion for

24      a protective -- whatever it is, that you tee up what it is

25      that you want to file and provide the redacted version to --

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 29 of 48

                                                                        Page 28

1       on the docket.    And then people at least also have an idea

2       of what it is they don’t have, and then we can have a much

3       more intelligent discussion.

4                   MR. HYMAN:   We’re willing and intending to

5       disclose the bulk of that information.              To the extent that

6       there is other information that was not relied on in

7       connection with the Guernsey proceeding, we anticipate

8       discussing that through the discovery process, and either

9       disclosing it or being in front of Your Honor.

10                  THE COURT: We’ll get there.         Again, I still don’t

11      have any sense of what the information is and the

12      justification for the information, so I can’t really even

13      offer any guidance other than to say that process wise, we

14      are where we need to be to make any of those determinations.

15                  MR. HYMAN:   I appreciate that.

16                  THE COURT: All right.

17                  MR. HYMAN:   I just -- my last comment is, I think

18      that we can avoid the need to revisit this and go through a

19      motion to seal, if it’s not on the docket, and we anticipate

20      dealing with that in discovery.        That was my point.

21                  THE COURT: We’ll see.

22                  MS. SCHWEITZER:    Your Honor, just to preview a

23      couple of more things, which is that at the last hearing on

24      the (indiscernible), we had talked about handing up a

25      stipulation that memorializes what was agreed to at the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 30 of 48

                                                                      Page 29

1       hearing.     And so, we had just executed that, Counsel, I

2       don’t know if you prefer to have us --

3                    THE COURT: Sure.     That’s fine.      Obviously, you’ll

4       send it to chambers as well.        So I know -- if I remember

5       this correctly, I think Judge Glenn recently confronted a

6       similar issue where he was asked to seal something that was

7       in front of the District Court, and I think it was Judge

8       Rakoff.     And he said, if you want to stay, you should go

9       talk to the judge in question, since it’s here in the

10      Southern District of New York.

11                   And frankly, I’m inclined to follow the same

12      procedure.     So you have time to address it.         And in terms of

13      what’s going on in that case and how it’ll affect things,

14      that judge is in sort of a good position to make that

15      assessment.     So I would think that makes sense.         Anybody

16      wishes to chime in one way or the other on that?

17                   MS. SCHWEITZER:     Right.   So Your Honor, I mean,

18      just to address that, that was just wanting to put the

19      milestones out there, which was the agreement here, was that

20      we’ll tell the judge, don’t enter it before July 10th, and

21      then all rights are reserved.

22                   THE COURT: Right.

23                   MS. SCHWEITZER:     But we would -- given what we’re

24      seeing today, we would -- just to be clear, we would oppose

25      a further request at this point for a further extension

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 31 of 48

                                                                     Page 30

1       because this is again this mystery reason that we don’t have

2       to litigate today.     But just so everyone’s on notice, that

3       we wouldn’t just roll over and consent to a further

4       extension, given what has happened today, and we’re

5       perfectly happy to go to the other judge.           It’s going to be

6       the same issue in the end of the day, which is, if there is

7       a reason it needs to be extended or there needs to be a

8       stay, a showing has to be made.

9                    THE COURT: And frankly, you may -- you might reach

10      a similar agreement as you did here in the context of that

11      proceeding, if you’re talking to that judge, where you don’t

12      need to stand on ceremony, where the judge might say, well,

13      I have a six-week criminal trial that’s going to extend July

14      and August, I might -- the people are very nice about

15      getting to you until later, where the practicalities of

16      things outstrip the need to fight about the actual legal

17      rights.     So but that Court is certainly in a better position

18      to make that call than I am.

19                   MR. BLACKMAN:   Jonathan Blackman, Your Honor.

20      Just on that point is, as we explained to the Court last

21      time that our reply papers that on our motion petition to

22      enforce the arbitrarily order due on June 18.           We’re going

23      to filing them.     At that point, essentially, the matter will

24      be fully briefed.

25                   And pursuant to stipulation, we’ll tell the Judge

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 32 of 48

                                                                    Page 31

1       that the parties have agreed and the Court is ordered, that

2       nothing be done until July 10.        And after that, we’ll see

3       where we are.     But I mean, we don’t want to use is clearly

4       here and sort of delay in which nothing has happened since

5       the first day hearing, to artificially extend the time for

6       Judge Broderick to rule.      And we’ll take it up with him.

7       You know, he takes it up with you.

8                   THE COURT: Yeah, no, again, I thought we put some

9       mileage on this case today in trying to resolve some of

10      these issues, but we haven’t.        So I don’t know -- and again,

11      I don’t delude myself to thinking that I know exactly what’s

12      going on in any case.     I never do.       I’m always the last one

13      to the party, and I only see the bit of the iceberg above

14      the water line.

15                  So I don’t know, and why certain things happen are

16      often mysterious, so I go back to first principles.          And so,

17      what I have is a motion to seal.         And so, I’ve denied that.

18      And again, I don’t -- I would normally -- so the issue of a

19      stay is a bankruptcy question.        But it is sort of an unusual

20      (indiscernible), but it’s a circumstance where I have sort

21      of more a part of the same court.

22                  And so, given that Judge Broderick may have

23      scheduled things that sort of make this easy to figure out

24      how long it’s going to be until he gets to it, to me, it

25      makes sense to have that conversation in front of him in the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 33 of 48

                                                                    Page 32

1       first instance.

2                     So and you can certainly tell him that if he wants

3       me to make a ruling as a bankruptcy judge as to the

4       appropriateness of the stay, then I’m happy to do that.            I’m

5       not trying to export my work to him, I’m just trying to be

6       respectful of his docket and what he has going on.          So I

7       trust you will convey that message when you finally do chat

8       with him.

9                     MR. BLACKMAN:     We certainly will, Your Honor.

10                    MR. HYMAN:   We will, Your Honor, certainly.       We’re

11      hoping that we can continue to do this on a consensual

12      basis.      Nobody’s intent is to delay, delay, delay.      We will

13      respond to discovery requests as soon as we get them.            And

14      we will file a revised declaration promptly next week.

15      There is no pushback on this.          We are trying to get to July

16      10th if we can get to July 10th.

17                    THE COURT: All right.

18                    MR. HYMAN:   We will --

19                    THE COURT: It’s already July --

20                    MS. SCHWEITZER:     June-

21                    THE COURT: I’m sorry, June 13th, so I haven’t

22      entered the order.

23                    MS. SCHWEITZER:     Right.

24                    THE COURT: And so, frankly, I don’t know that

25      based on what I’ve seen that I should enter the order, that

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 34 of 48

                                                                       Page 33

1       it’s a meaningful thing to do at this point.             Anybody want

2       to be heard on that?

3                   MS. SCHWEITZER:   So I think, Your Honor, we intend

4       to serve discovery pretty much immediately Friday or Monday.

5       We’ll have our discovery requests out.             And so, it will be

6       for the Debtor to discuss when they can comply with them.

7       Certainly, there should be no surprises as to why we sent an

8       early list of that they can start doing their work.

9                   And I think that hopefully they’re going to be

10      cooperative and compliant with that discovery.             And I think

11      that we have been pretty clear in terms of all these sealing

12      issues that, you know, that there’s three buckets.             There’s

13      non-confidential stuff that becomes public.             There’s -- just

14      because it’s confidential, there may be a question, we

15      haven’t gotten to it yet, of whether you seal it.             But that

16      doesn’t mean Valet doesn’t get it.

17                  And we can get those types of things to a

18      confidentiality agreement, and we’ve been happy to discuss

19      that.   We haven’t gotten to there yet.            And if there’s

20      things that really, really are not appropriate, the

21      privileged or whatever, or some smaller group, we’re happy

22      to work through those things.       And I’d hope that we can work

23      constructively with the Debtors.        And if not, I expect we

24      would come back to you --

25                  THE COURT: You will find your way to the

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                          516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 35 of 48

                                                                    Page 34

1       courthouse (indiscernible) --

2                   MS. SCHWEITZER:    Sooner rather than later.

3                   THE COURT: Yeah.

4                   MS. SCHWEITZER:    Hopefully with a narrower set of

5       issues to be presented.

6                   THE COURT: So should we set a control date?          So I

7       was thinking of Monday the 24th, which is, you know, a

8       little more than 10 days.      And that sort of trying to be

9       respectful of the fact that there’s been a request to set a

10      hearing date, and I haven’t set one.          And so, we can talk

11      about where we are, including discovery issues and including

12      setting a hearing date.

13                  If people think that’s not enough time, then we

14      can set it later in the week.        But I’m just throwing that

15      out there for what it’s worth.

16                  MS. SCHWEITZER:    That works for me.

17                  MR. HYMAN:   Yeah, I think we’d be happy to do it

18      on a more expedited basis than that, Your Honor.          I think if

19      we’re going to be getting --

20                  THE COURT: I --

21                  MS. SCHWEITZER:    We were happy to do it today.

22                  THE COURT: I am not moving it up because today was

23      designed to get the ball rolling, and it didn’t happen.             So

24      and that’s entirely something within the control of you and

25      your client.    And so, I’m not doing it soon.        It’s not

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 36 of 48

                                                                         Page 35

1       happening.     So I can give you two o’clock on the 24th.               And

2       we’ll consider it a case conference.           And on whatever we

3       need to discuss, including scheduling and discovery, and

4       that’ll -- you know, we’ll talk about what July or more

5       likely sometime after July looks like.               And if we get a

6       scheduling order after that, then fine.               If we don’t, then

7       we’ll just keep figuring it out as we go.

8                    MR. HYMAN:   Yeah, it’s just -- I don’t think we’re

9       going to be able to hold the 10th given the 21-day notice

10      period, if (indiscernible) --

11                   THE COURT: No, I don’t think you are.

12                   MR. HYMAN:   Yeah.

13                   THE COURT: I don’t think you are.            I sort of held

14      out the possibility that today might -- the end of things

15      might come into focus, that that was still possible, but

16      those things haven’t come into focus, so I don’t think the

17      10th is going to work at all.         So we’ll talk about what the

18      dates are, and on the 24th, we’ll see where we are.               All

19      right?

20                   MS. SCHWEITZER:      Thank you, Your Honor.

21                   MR. HYMAN:   All right, Your Honor.

22                   THE COURT: Thank you.

23                   (Whereupon these proceedings were concluded at

24      2:56 PM)

25

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 37 of 48

                                                                Page 36

1                                  I N D E X

2

3                                   RULINGS

4                                                        Page       Line

5

6       Motion to seal is denied                         20         8-11

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 38 of 48

                                                                       Page 37

1                            C E R T I F I C A T I O N

2

3               I, Sonya Ledanski Hyde, certified that the foregoing

4       transcript is a true and accurate record of the proceedings.
                                   Digitally signed by Sonya
5

6
       Sonya                       Ledanski Hyde
                                   DN: cn=Sonya Ledanski Hyde, o,
                                   ou, email=digital@veritext.com,
7
       Ledanski Hyde               c=US
                                   Date: 2019.06.17 16:26:02 -04'00'
8       Sonya Ledanski Hyde

9

10

11

12

13

14

15

16

17

18

19

20      Veritext Legal Solutions

21      330 Old Country Road

22      Suite 300

23      Mineola, NY 11501

24

25      Date:     June 17, 2019

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 39 of 48
  [& - basically]                                                            Page 1

            &                  7           agree 11:21           aspects 26:10
   & 3:17 4:1 5:15     7 15:15             agreed 28:25 31:1     assessment 29:15
                       787 3:19            agreement 19:21       asset 6:14,17
            1                                29:19 30:10 33:18   assorted 10:8
   10 2:1 31:2 34:8              8                               assume 27:18
                                           alarmingly 8:25
   10004 1:15          8-11 36:6           alternatively         attached 15:9
   10006 4:4                     a           10:16               attorneys 3:4,11
   10019 3:20
                       able 6:2 8:8 13:13 answer 20:21             3:18 4:2
   10036 3:6                               anticipate 24:10      august 30:14
                         19:9 23:22 35:9
   107 18:16                                 26:18 28:7,19       authority 12:9
                       accepted 8:14
   10th 29:20 32:16                        anybody     29:15       26:12
                       accomplish 23:9
     32:16 35:9,17                           33:1                authorization
                       accounts 19:22
   11 15:16                                apologize 8:11          10:9
                       accurate 37:4
   11501 37:23                               23:8 24:10          authorize 14:24
                       acted 18:1
   11:30 10:23                             appearances 5:5         15:1
                       actions 6:19
   12th 10:23 11:2
                       actual 24:4 30:16 apple 19:15,15          automatic 14:4
   13 1:17                                 application 7:7       automatically
                       added 20:15
   13th 32:21                                12:21 21:5            14:7
                       additional 9:13,16
   15 5:3 6:3,11                           applies 12:10         available 7:17
                         17:5
   1540 3:5                                applying 16:7           10:2 18:17 22:15
                       address 11:20
   15s 15:15                               appreciate 6:8 8:9    avenue 3:12,19
                         13:24 29:12,18
   16 11:8                                   14:12 16:2 23:7     avoid 28:18
                       addresses 13:25
   1600 3:12                                 24:4 28:15          award 6:20
                       administration
   17 11:10 37:25
                         1:7 7:7 8:11 10:5 appropriate 8:15               b
   18 30:22                                  15:25 22:17 26:1
                         13:11 14:17                             b 1:21
   19-11845 1:3                              33:20
                       administrators                            back 6:12 7:7
   19801 3:13                              appropriateness
                         1:8 3:4,11 5:7                            15:11 17:4 19:13
            2            10:2 11:16 12:5     32:4
                                                                   21:4 22:11,25
   20 36:6               13:9 26:2         arbiter   15:18
                                                                   23:7 31:16 33:24
   2019 1:17 37:25     administrator’s     arbitrarily 30:22
                                                                 backdrop 6:5
   2025 20:20            6:18 10:25        arbitration 6:20
                                                                 background 7:23
   21 10:24 35:9       advance 20:16       aren’t 22:11
                                                                   14:16
   222 3:12            affect 29:13        arguing 18:19
                                                                 ball 20:16 22:23
   24th 34:7 35:1,18   affidavit 2:1 5:20 argument 14:18           25:13 34:23
   2:16 1:18             7:5,9,10,11,15,16 arguments 15:16       bank 19:22
   2:56 35:24            9:19 10:1,7,14    artificially 31:5
                                                                 bankruptcy 1:1
                         11:13 15:3,10     aside 6:2
            3                                                      1:13,23 10:4,9
                         16:11 25:8        asked 8:25 13:21
   300 37:22                                                       14:20 31:19 32:3
                       afternoon 5:2,9       14:7 16:25 19:5,9
   330 37:21                                                     barclay 11:3
                         5:13,14,17 6:9      21:17 29:6
                                                                 based 32:25
            5            22:10             asking 13:16
                                                                 basic 24:24
   50 22:5             ago 8:24              15:12,22 16:25
                                                                 basically 12:8
                                             22:3,4

                                Veritext Legal Solutions
   212-267-6868                   www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 40 of 48
  [basis - court]                                                               Page 2

   basis 12:17 32:12    canary’s 20:5         clip 22:4               9:24 10:3,4 15:14
     34:18              can’t 6:25 13:9,12    closest 9:8             28:7
   behalf 5:7,15 11:4     14:5 16:23 21:1     coalmine 20:3         consensual 32:11
   believe 8:15 13:17     26:24 28:12         cohen 1:8 4:12 7:3    consent 30:3
     15:4 18:18         case 1:3 5:3 6:11       7:9,15 9:25 10:15   consider 21:5
   bench 23:24            11:25 12:11 13:24     15:3 25:7             35:2
   benefit 14:15          18:18 19:7,11       colleague 5:8         considerations
   benjamin 3:22          20:4,13 21:10,11    color 14:16             13:22
     5:15                 22:21 23:5 24:15    come 13:12 17:4,8     considered 12:21
   best 7:23 18:23        24:16,23 29:13        19:13 33:24 35:15   considering 16:4
   better 30:17           31:9,12 35:2          35:16               constructively
   binder 21:4 22:25    cases 10:15 14:5      comfortable 10:8        33:23
     23:6 27:6,13         22:2                commenced 6:16        context 23:5
   bit 31:13            categories 18:6       comment 28:17           25:10 30:10
   bite 19:15,15          22:21               comments 24:12        continue 22:9
   blackman 4:7         ceremony 17:3         commercially            32:11
     5:11 30:19,19        30:12                 12:2,3 14:2 23:18   control 34:6,24
     32:9               certain 7:4,13,14     company’s 12:4        conversation 5:4
   board 8:12             18:25 26:10 31:15   compelled 8:1           31:25
   bootstrap 9:4        certainly 8:10        completeness          conversations
   bowling 1:14           10:2 15:7 18:23       19:16                 17:25
   brain 26:24            20:8 21:11,25       complex 6:12          convey 32:7
   break 9:12 27:16       22:22 25:25 30:17   compliant 33:10       cooperate 25:8
   brief 17:20,21         32:2,9,10 33:7      comply 33:6           cooperative 33:10
   briefed 30:24        certified 37:3        concern 11:17         core 19:20
   briefing 23:24       chambers 29:4           14:13 20:17         correctly 7:4
   broad 18:6           chapter 5:3 6:3,11    concerned 12:12         18:13 29:5
   broadway 3:5           15:14                 19:25 20:18         counsel 5:5 9:19
   broderick 31:6,22    chase 19:19           concerning 11:15        11:9 29:1
   bsg 1:7 5:2 6:14     chat 32:7               19:6                country 37:21
     8:12               chime 29:16           concluded 35:23       couple 18:1 28:23
   buckets 33:12        circumstance          conduct 19:7          course 12:15,22
   bulk 27:2 28:5         31:20               conference 26:7         13:11 17:25 19:7
   burden 14:11         circumstances           35:2                court 1:1,13 5:2
     20:9                 8:14 13:8 18:25     confidential 9:9        5:17 6:22 7:19
   business 9:9 26:14   cited 7:4               12:25 16:8,9          8:18,23 9:21
     26:15              clear 18:14 29:24       20:24 22:19 26:14     10:19 11:5,11,13
            c             33:11                 26:14 33:13,14        11:15,17,21,22
                        clearly 18:15 31:3    confidentiality         12:1,3,6,9,13,23
   c 3:1 5:1 37:1,1
                        cleary 4:1 5:10         33:18                 13:7,12,12,16,19
   call 30:18
                          18:12               confronted 29:5         14:6,15,19,20
   callewaert 1:8
                        client 34:25          connection 7:6,8        15:11,22 16:6,15
   canary 20:3
                                                7:13,14 8:8,10        16:20,23 17:15,18

                                 Veritext Legal Solutions
   212-267-6868                    www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 41 of 48
  [court - expedite]                                                             Page 3

     17:20 18:9 20:5       10:21 11:8,13,19    discuss 33:6,18       duane 3:3,10 5:7
     22:1,5 23:11,21       15:3 18:23,24         35:3                due 30:22
     24:2,6,13 25:6,16     19:2,20 20:21       discussing 28:8       dynamic 19:11
     26:9,21 27:4,9        23:13,14 25:7,24    discussion 6:6                  e
     28:10,16,21 29:3      26:5,11,19 32:14      12:24 28:3
                                                                     e 1:21,21 3:1,1 5:1
     29:7,22 30:9,17     delaware 3:12         discussions 22:13
                                                                       5:1 36:1 37:1
     30:20 31:1,8,21     delay 31:4 32:12      dispute 11:24
                                                                     earlier 24:10
     32:17,19,21,24        32:12,12            district 1:2 29:7
                                                                     early 33:8
     33:25 34:3,6,20     delude 31:11            29:10
                                                                     easy 20:14 31:23
     34:22 35:11,13,22   denied 24:19          doc 2:1
                                                                     ecro 1:25
   courthouse 34:1         31:17 36:6          docket 10:24 11:8
                                                                     efforts 10:3
   courtroom 26:1        deny 8:19 17:1,8        11:10 15:21 23:2
                                                                     either 22:11 25:1
   courts 15:24 20:8       17:11 21:3,20         23:3 28:1,19 32:6
                                                                       28:8
   court’s 17:15         denying 20:11         document 19:17
                                                                     eliminate 15:5
   creditors 19:21       depends 15:22         documents 7:13
                                                                     enforce 30:22
   criminal 30:13        describing 25:24        15:9,17,19 19:20
                                                                     engaged 17:24
   critical 14:18,18     designed 34:23        doesn’t 13:24
                                                                     enter 25:4 29:20
   crucial 21:11         detail 25:25            23:14 25:7 27:14
                                                                       32:25
   cut 19:18             detailed 25:23          33:16,16
                                                                     entered 25:3
            d            determination         doing 13:20 17:20
                                                                       32:22
                           16:20                 27:8 33:8 34:25
   d 3:8 5:1 36:1                                                    entire 9:15
                         determinations        don’t 7:24 8:3,4
   date 26:15,16                                                     entirely 14:13
                           28:14                 8:21 11:24 12:1
     34:6,10,12 37:25                                                  34:24
                         determine 15:19         12:10,11,23 13:1
   dates 35:18                                                       entities 5:16
                         didn’t 8:24 9:16        13:17,23 14:3,4,9
   day 5:4 10:15                                                     entry 12:11
                           15:4 20:8,17,18       14:13 15:4 17:2
     15:8 30:6 31:5                                                  essentially 30:23
                           20:21 24:9,10         17:14,23 18:7
     35:9                                                            establish 6:3
                           27:17 34:23           20:12,20 21:10,13
   days 18:1 26:5                                                    event 8:16 14:25
                         different 15:15         21:19 22:24 23:11
     34:8                                                            everybody 27:10
                           24:3                  23:12,19 24:6,13
   de 3:13                                                           everyone’s 30:2
                         dingle 4:13             24:14,16,21 25:2
   deal 26:22                                                        evidence 18:16,20
                         directors 8:12          25:16,16,17 26:18
   dealing 28:20                                                     evident 13:3
                         disclose 27:3 28:5      27:21 28:2,10
   debtor 3:18 13:4                                                  exactly 31:11
                         disclosed 26:25         29:2,20 30:1,11
     13:4 33:6                                                       exceptional 19:3
                           27:2,4                31:3,10,11,15,18
   debtors 1:10 7:25                                                 execute 19:9
                         disclosing 28:9         32:24 35:6,8,11
     8:1 11:23 18:21                                                 executed 29:1
                         disclosure 15:9         35:13,16
     19:9 33:23                                                      exhibits 7:11 10:8
                         discovery 15:5,7      driver 2:2 5:21
   debtor’s 6:17                                                       10:18 11:14 23:15
                           15:14 19:25 22:14     7:5,9,10,11,15
   decide 21:14                                                      exists 23:4
                           25:9,10,11 26:7       9:25 10:7 15:10
     26:24                                                           expect 20:23
                           26:23 28:8,20         16:11 25:8
   decision 15:23                                                      24:17 33:23
                           32:13 33:4,5,10     drug 10:2
   declaration 7:3,9                                                 expedite 24:25
                           34:11 35:3
     9:25 10:7,14,18
                                  Veritext Legal Solutions
   212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 42 of 48
  [expedited - haven’t]                                                             Page 4

   expedited 34:18           15:21 21:2 26:20    fully 30:24           gotten 14:10 16:1
   experience 11:21       filing 9:17,18 18:3    fulsome 16:11           21:18 33:15,19
      21:25                  20:25 30:23         funding 19:21         gottlieb 4:1 5:10
   experienced 22:1       final 15:18            further 8:7 19:23       18:12
   explain 9:17           finally 32:7             29:25,25 30:3       grant 5:25 16:23
      16:14 18:5 26:10    financial 12:4         future 23:1             16:24
   explained 21:23           20:1                          g           granted 12:23
      30:20               find 12:19 27:17                               13:22,24 14:1,9
                                                 g 5:1
   explaining 27:20          33:25                                     greatly 23:8
                                                 gallagher 3:17
   explains 17:21         fine 29:3 35:6                               green 1:14
                                                   5:15
   explanation 16:16      first 5:4 10:15                              greeting 24:24
                                                 gating 6:7
      19:23                  12:20 13:1 23:23                          group 33:21
                                                 generalities 23:18
   export 32:5               27:13 31:5,16                             guernsey 5:21 6:1
                                                 generally 10:1
   expounded 9:10            32:1                                        7:7,24 8:3,10 9:16
                                                   12:18 23:16
   expressed 20:17        flesh 20:9                                     9:19 10:9,10,10
                                                 generically 13:25
   extend 30:13 31:5      focus 35:15,16                                 11:9,15,21 12:3,6
                                                 george 5:16 6:16
   extended 30:7          focused 18:24                                  12:8 14:17 19:3
                                                 getting 8:18 22:11
   extension 29:25           19:19                                       20:25 21:12 22:18
                                                   30:15 34:19
      30:4                folks 14:5 22:1,15                             23:17 25:14,17,20
                                                 give 19:14,20,20
   extent 16:19 28:5      follow 5:3 6:6                                 25:25 26:13 28:7
                                                   19:21,21 22:25
              f              29:11                                     guidance 28:13
                                                   35:1
                          followed 11:8                                guiding 26:12
   f 1:21 37:1                                   given 5:25 10:3
                          foregoing 37:3                                        h
   face 13:4                                       16:24 20:10 29:23
                          foreign 12:13 14:6
   fact 5:23,25 9:6                                30:4 31:22 35:9     h 1:22
                          formal 19:18
      19:3 34:9                                  gives 17:22           half 22:10
                             25:10
   fairing 20:6                                  giving 17:3 20:1,2    hamilton 4:1
                          forward 22:2,23
   faith 18:2                                    glenn 18:18 29:5      hand 18:24
                             26:5
   far 9:11 25:18                                go 10:17 19:4         handing 28:24
                          found 8:24
   farr 3:17 5:15                                  20:13 23:22 24:14   happen 31:15
                          four 23:13
   february 7:7                                    26:24 28:18 29:8      34:23
                          fourth 19:15
   fight 30:16                                     30:5 31:16 35:7     happened 30:4
                          frankly 7:22
   figure 17:1 31:23                             goes 22:4 25:2,4        31:4
                             16:17 20:15 29:11
   figuring 35:7                                 going 9:4 15:5        happening 24:22
                             30:9 32:24
   file 2:1 7:9 8:13                               16:16 19:24 20:12     35:1
                          frederick 3:8
      11:1,22 13:17                                20:13 21:3,7,8      happy 17:15 19:4
                          friday 33:4
      14:25 15:1,2                                 22:6,9,13 24:7        23:1 30:5 32:4
                          front 13:2 21:15
      16:21,22 17:17                               25:4,6 26:21,23       33:18,21 34:17,21
                             21:15 28:9 29:7
      25:6,23 26:4,9                               27:21 29:13 30:5    hard 20:14 21:8
                             31:25
      27:25 32:14                                  30:13,22 31:12,24   harold 2:2 5:21
                          frustrated 20:7
   filed 5:20,24 7:6                               32:6 33:9 34:19     hasn’t 7:20
                          frustration 18:13
      7:10,11,22 8:5                               35:9,17             haven’t 14:10
                          fulfill 12:7
      10:11,15,20,23                             good 5:6,9,12,14        16:1,24 18:6 20:9
      11:2,4,7 13:5,17                             5:17 18:2 29:14       21:18 27:14 31:10
                                   Veritext Legal Solutions
   212-267-6868                      www.veritext.com                         516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 43 of 48
  [haven’t - know]                                                                  Page 5

     32:21 33:15,19      hurdle 15:23           insufficient 8:25      joint 1:8 3:4,11
     34:10 35:16         hyde 2:25 37:3,8       intelligent 28:3         5:7 6:18 8:11
   hear 8:24 18:9        hyman 3:8 5:6,6        intend 25:23 26:2        10:25 11:16 13:8
   heard 7:21,22            6:8 7:3 8:9,21         27:2 33:3             26:2
     33:2                   9:18,23 11:3,7,12   intending 28:4         jon 5:10
   hearing 2:1 5:4          11:24 12:22 13:3    intent 32:12           jonathan 4:7
     6:10 13:11 18:14       13:8,15 14:12,24    interest 25:9            10:21 30:19
     19:14 22:8 25:1        15:13 16:2,10,18    interested 16:4        judge 1:23 8:14
     27:12 28:23 29:1       17:14,19,24 23:6    issue 6:7 13:21,24       18:18 27:12 29:5
     31:5 34:10,12          23:20 24:1,4,7         29:6 30:6 31:18       29:7,9,14,20 30:5
   hearings 23:22           25:23 26:18 27:1    issues 8:17 15:5,7       30:11,12,25 31:6
     24:17,18               27:5 28:4,15,17        15:14 20:10 31:10     31:22 32:3
   held 35:13               32:10,18 34:17         33:12 34:5,11       judgment 19:10
   help 22:12,12            35:8,12,21          it’ll 23:4 29:13         19:10
   helpful 27:18                    i           it’s 9:3 12:14,24      july 20:19,20
   hide 25:13                                      13:3 16:3 17:21       24:22 25:1 29:20
                         iceberg 31:13
   highlights 16:13                                18:19 19:15 20:1      30:13 31:2 32:15
                         idea 28:1
   hitchings 3:15 5:8                              20:14 21:10,10,19     32:16,19 35:4,5
                         identify 22:21
   hold 23:1 35:9                                  21:25 23:2,13       jump 17:5 22:5
                         illuminating 8:5
   holistic 19:6                                   26:13,13,13,14      june 1:17 30:22
                         immediately 33:4
   hon 1:22                                        27:10,13,20,22,23     32:20,21 37:25
                         inclined 29:11
   honor 5:6,9,12,14                               28:19 29:9 30:5     jurisdiction 8:16
                         including 34:11
     6:8 7:4,17 8:9,22                             31:20,24 32:19      justification 7:20
                            34:11 35:3
     9:23 10:6,16,16                               33:1,14 34:15,25      13:20 14:3,14
                         indiscernible
     11:3,8,25 13:3                                35:8                  16:1,24 25:22
                            10:10,21 11:1,18
     14:12,25 15:13                             i’d 19:4 24:19           28:12
                            12:5 19:5,24
     16:3,10,19 17:14                              33:22               justified 9:10
                            23:17 24:25 28:24
     18:11,12,14,21                             i’m 8:7 9:4 12:12        21:19
                            31:20 34:1 35:10
     19:12 23:7 24:1,8                             12:13 15:12 16:15   justifies 21:6
                         informal 25:11
     25:6 26:3,19 27:6                             17:15,20 19:4       justify 12:16
                         information 7:17
     28:9,22 29:17                                 20:10 21:3 22:10      14:11,21 15:25
                            7:21 9:9,24 10:1
     30:19 32:9,10                                 23:1,22 24:14         17:9 22:22
                            11:15,20 12:2,6
     33:3 34:18 35:20                              25:4,17,20,20                 k
                            13:1 14:3,10 17:4
     35:21                                         27:7,10 29:11
                            17:5 18:5,22                               k.harris 1:25
   honor’s 7:12                                    31:12 32:4,4,5,21
                            19:13 20:2,24                              keep 11:21 12:21
   hoops 22:5                                      34:14,25
                            21:7,17,18 22:17                             35:7
   hope 33:22                                   i’ve 14:4 20:10
                            22:19 23:16,17                             kind 6:7 20:24
   hoped 23:8                                      21:23 22:8 24:14
                            24:24 26:14,15,20                            21:10 22:14
   hopefully 26:6                                  24:15 31:17 32:25
                            28:5,6,11,12                               know 6:22,24 8:3
     33:9 34:4                                            j
                         instance 32:1                                   8:4,25 9:1,12 12:1
   hoping 7:12 32:11
                         instances 7:16         jarret 3:15 5:8          12:11 13:23,25
   hour 22:10
                            15:24               job 24:3,3               14:3,4,13,19
                                                                         15:24 16:20 21:10
                                   Veritext Legal Solutions
   212-267-6868                      www.veritext.com                         516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 44 of 48
  [know - pages]                                                                   Page 6

      21:13,20 22:24      lot 11:19 21:13       minimal 24:5           notice 6:10 17:22
      24:6,13 25:18         24:11               moment 23:5              30:2 35:9
      29:2,4 31:7,10,11   lower 12:14           monday 33:4 34:7       notion 10:19
      31:15 32:24 33:12   lucky 20:20           morning 5:6,12         number 5:18
      34:7 35:4                    m              22:9 24:16           ny 1:15 3:6,20 4:4
   known 10:2                                   morris 3:3,10 5:7        37:23
                          m 4:6
   knows 27:10                                  motion 2:1 5:24                 o
                          making 12:14
              l                                   8:5,8,19 11:1 14:2
                          malcolm 4:12 7:3                             o 1:21 5:1 37:1
                                                  16:21 17:8,11
   lack 8:19                7:8,15 9:25 10:14                          obligations 25:15
                                                  20:11 21:15 23:3
   lane 1:22                15:3 25:7                                  obviously 12:20
                                                  24:19 26:9 27:23
   larger 19:11           malcom 1:8                                     12:23 29:3
                                                  27:23 28:19 30:21
   law 9:16 18:15         mandated 21:14                               odd 5:22
                                                  31:17 36:6
      19:4,5 22:21        marshal 17:4                                 offer 28:13
                                                motors 18:18
      23:17 26:13         material 27:2                                oh 20:1
                                                move 22:2,23
   lawyer 19:2            materials 27:19                              okay 17:19,24
                                                moving 34:22
   lawyers 18:19          matter 1:5 12:15                             old 37:21
                                                mysterious 31:16
   ledanski 2:25 37:3       19:6 30:23                                 open 5:16 9:6
                                                mystery 30:1
      37:8                matthew 11:9                                   14:23 16:11
   left 8:6                 13:9 25:24                   n             opportunity 17:3
   legal 30:16 37:20      mccallen 3:22         n 3:1 5:1 36:1           18:21 19:13 24:9
   let’s 6:23 19:18         5:12,14,15            37:1                 oppose 29:24
      27:14               mean 23:12 29:17      narrower 34:4          opposed 14:7
   liberty 4:3              31:3 33:16          narrows 11:14          opposition 10:25
   life 22:10             meaning 8:1           necessary 9:15         order 8:4,4,11 9:1
   limitations 27:7       meaningful 22:13      need 15:25 18:20         9:2 12:6,12 14:1
   limited 1:7 5:3          33:1                  21:7,8 22:14,20        24:20 25:3,19
   line 13:10 25:19       meaningfully            27:12 28:14,18         30:22 32:22,25
      31:14 36:4            6:25 22:22            30:12,16 35:3          35:6
   lisa 4:6 5:9 18:11     means 23:12           needs 26:10,20         ordered 31:1
   list 19:17,21,22       mechanically            30:7,7               organizing 23:24
      33:8                  17:12               negotiate 24:9         originally 21:16
   litigate 30:2          memorializes          never 22:10 31:12      origination 14:16
   litigation 6:15          28:25               new 1:2,15 3:6,20      outside 23:5
   little 34:8            merits 7:1 14:10        4:4 26:18 29:10      outstrip 30:16
   llp 3:3,10,17 4:1        17:5                newman 11:9            o’clock 35:1
   located 6:14           message 32:7            13:9 18:23 23:13              p
   long 31:24             met 20:9                25:24
                                                                       p 3:1,1,15,22 5:1
   look 9:14,23 26:5      mileage 31:9          nice 8:7 30:14
                                                                       page 23:14,23,23
      27:13               milestones 29:19      nilly 20:8
                                                                         36:4
   looked 27:17           million 22:5          nobody’s 32:12
                                                                       pages 5:22 6:23
   looking 16:15          mind 10:16            non 33:13
                                                                         17:18 20:22 21:16
   looks 35:5             mineola 37:23         normally 31:18
                                                                         23:13,15,23 24:5

                                   Veritext Legal Solutions
   212-267-6868                      www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 45 of 48
  [papers - relatively]                                                           Page 7

   papers 11:3 13:18      practically 9:2       productive 22:7                 r
     30:21                practitioners 22:1    progress 6:25         r 1:21 3:1 5:1 37:1
   parcel 22:4            predict 25:14         prompt 22:3           rakoff 29:8
   part 10:10 22:4        prefer 29:2           promptly 15:2         rate 20:19
     31:21                prejudice 21:21         16:22 32:14         reach 18:2 30:9
   particular 5:20          24:20               proper 8:16 13:5      ready 15:2 24:17
   particularly 6:12      preparation 9:24        13:7 21:6             24:17
     20:6 22:2            prepare 23:21         propose 10:10         really 6:25 12:11
   parties 18:1 25:9      prepared 10:6           16:12 17:16,17        12:17 17:5 19:4
     31:1                   11:12               proposed 12:5           20:2,12 21:18
   partner 5:10           present 4:10 24:8       13:4,5 18:4 23:9      22:7,15 28:12
   party 9:4 31:13        presented 21:12         23:19 24:20 27:18     33:20,20
   people 13:23             34:5                protect 6:13 25:14    reason 9:8 30:1,7
     24:17 28:1 30:14     presents 15:23        protected 25:21       reasons 13:6,7
     34:13                presumably 9:6        protecting 25:20      reassess 26:16
   perfectly 30:5           14:8 16:6             25:21               recall 6:11
   period 35:10           presumption           protection 25:18      recognition 6:3
   permission 7:9           18:16               protective 27:24        7:6 20:19 21:7
   permit 9:4 13:16       presumptively         prove 6:13 22:14        22:14,16 26:8
     16:21                  14:23               provide 14:16         recognizing 6:20
   perspective 6:11       pretty 22:1 33:4        23:16 27:25         record 5:4,20 7:2
     6:17,18                33:11               provides 14:21          9:15 22:20 37:4
   peter 2:2 5:21 7:5     preview 28:22         provision 14:8        rectify 26:4
   petition 6:20          principles 23:25      provisions 7:5,14     redact 16:6,13,14
     30:21                  26:12 31:16           7:14 16:13 17:16      17:16,21,23
   phone 9:20             privileged 33:21      public 22:20 23:3     redacted 10:7,11
   play 25:13             probably 15:8           33:13                 10:13,17 16:3
   plaza 4:3              problem 12:10         publicly 7:16 10:1      17:9,10 18:4
   plus 21:16             procedural 17:11        10:11 15:21 18:17     23:19 27:19,20,25
   pm 1:18 35:24          procedure 29:12       purpose 6:13          redacting 16:7
   point 7:15,18          procedures 12:18        11:19                 18:5
     11:20 16:19 19:10      13:25 20:7 25:14    pursuant 30:25        redaction 20:1
     24:21 28:20 29:25      25:24               pushback 32:15          23:25
     30:20,23 33:1        proceeding 8:15       put 12:2,5 16:5       redactions 24:5
   posed 20:21              8:16 9:5 14:17        18:22 19:13 23:17   reference 9:8,25
   position 5:25 12:4       28:7 30:11            29:18 31:8            10:14 13:15 14:2
     12:20 22:16 29:14    proceedings 5:21      putting 6:2             23:1
     30:17                  8:10 14:22 22:18             q            references 26:19
   possibility 35:14        25:18,20 35:23                            regarding 11:1
                                                question 6:2
   possible 35:15           37:4                                        25:9
                                                  13:19 20:21 29:9
   practical 22:2         process 17:11                               relate 12:4
                                                  31:19 33:14
   practicalities           28:8,13                                   relatively 6:12
                                                quite 18:12,14
     30:15
                                                  24:5
                                   Veritext Legal Solutions
   212-267-6868                      www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 46 of 48
  [relied - states]                                                               Page 8

   relied 7:4 28:6         32:17,23 35:19,21      26:12               signature 23:14
   relief 14:6,7,9       rights 29:21 30:17     sealing 7:21 9:1,2    significantly
   rely 15:4 25:7        road 37:21               9:5 12:16 14:21       11:14
   remember 19:8         roll 30:3                15:24 33:11         similar 29:6 30:10
     29:4                rolling 34:23          sean 1:22             simple 6:12
   rendered 19:11        roughly 5:22           second 15:5 21:22     sit 20:6
   repeat 9:11           rule 16:25 31:6        see 9:16 20:18,18     sitting 26:6
   reply 30:21           ruling 16:25 32:3        21:9,9 24:21 25:2   six 30:13
   request 7:25 8:2      rulings 36:3             25:3 27:21 28:21    skip 17:11
     8:13 11:23 12:13    run 21:21,22             31:2,13 35:18       slow 19:12
     12:14,17 19:18                s            seeing 29:24          smaller 33:21
     29:25 34:9                                 seek 6:20 15:9        society 5:16
                         s 3:1 5:1
   requested 9:6                                  16:13,14            solutions 37:20
                         sam 4:13
   requests 19:17                               seeking 14:6          somebody 21:1
                         sandwiched 22:8
     24:24 25:9 32:13                           seen 11:5 27:14       somebody’s 26:23
                         saw 10:22,24,25
     33:5                                         32:25               somewhat 6:10
                           14:1 19:2
   requirements 6:3                             send 19:18 29:4       sonya 2:25 37:3,8
                         saying 16:7 17:7
   reserve 15:16                                sense 28:11 29:15     soon 32:13 34:25
                           18:15 19:14 21:1
   reserved 29:21                                 31:25               sooner 34:2
                         says 9:2 11:19
   resolution 18:2                              sensitive 12:3        soros 5:16 6:16
                           12:13 18:15,24
   resolve 31:9                                   14:2 23:18          sorry 32:21
                         scheduled 31:23
   resources 1:7 5:3                            sent 19:17 33:7       sort 12:19 13:20
                         scheduling 25:3
     6:14 8:12                                  separate 14:20          17:4,10,11 21:14
                           26:7 35:3,6
   respectful 32:6                              seriously 20:7          21:23 22:4 26:16
                         schweitzer 4:6 5:9
     34:9                                       serve 33:4              29:14 31:4,19,20
                           5:10,13 18:11,12
   respond 32:13                                set 27:19 34:4,6,9      31:23 34:8 35:13
                           28:22 29:17,23
   response 7:20                                  34:10,14            sorts 18:25
                           32:20,23 33:3
     20:23                                      setting 34:12         sought 7:8 10:9
                           34:2,4,16,21
   return 24:16                                 seventh 3:19          southern 1:2
                           35:20
   review 7:12,18                               share 10:6 16:12        29:10
                         scope 11:14
   revised 10:17 15:2                             18:13 21:1          speak 13:9
                         seal 2:1 5:23,24
     16:22 25:7 26:4                            shl 1:3               spending 23:7
                           6:4 7:10,24 8:8,13
     26:19 27:6,19                              short 6:10 11:7       spoke 6:24
                           9:1,15 11:1 12:21
     32:14                                      shortly 26:6          stand 17:2 30:12
                           13:5,17 14:19,25
   revisit 28:18                                shot 24:21            standard 8:3 9:7
                           15:1 16:21 17:6
   rick 5:6                                     shouldn’t 22:20         12:14 14:21 16:7
                           18:20 19:1 21:1,2
   right 5:17 7:19                              showed 27:11          start 19:7 33:8
                           21:16 26:10,20,22
     9:21 10:21 11:5,5                          showing 8:19          started 22:9
                           27:23 28:19 29:6
     11:11 12:1,11                                18:17 30:8          starting 8:6
                           31:17 33:15 36:6
     15:11,16 18:9,13                           shows 27:6            state 5:19
                         sealed 6:1 8:4 9:3
     19:12 20:3,5                               side 17:22 18:10      states 1:1,13 6:15
                           11:22 13:13,14
     24:15 26:9,17,23                           sieged 6:19             6:20,21 9:5 10:12
                           14:11,13 15:12
     28:16 29:17,22                                                     14:22
                           17:9 25:21 26:11
                                   Veritext Legal Solutions
   212-267-6868                      www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 47 of 48
  [statute - use]                                                                Page 9

   statute 14:20         talk 6:7,23 7:1       things 5:19 9:13      touch 7:17
   statutory 14:8          22:16 27:8 29:9       13:22 16:8 18:25    transcribed 2:25
   stay 13:13 29:8         34:10 35:4,17         20:16 22:3,6 25:1   transcript 37:4
     30:8 31:19 32:4     talked 5:19 28:24       27:9,12 28:23       transparent 21:6
   steen 4:1             talking 13:20           29:13 30:16 31:15   trial 30:13
   steps 25:5              24:23 30:11           31:23 33:17,20,22   tried 18:4
   stipulation 28:25     talks 12:8,18           35:14,16            true 37:4
     30:25                 23:18               think 5:18 6:5        truly 22:19
   story 6:12 19:17      tee 27:24               7:19,22 11:18,24    trust 32:7
   strategy 12:5         teed 7:1                13:3,6,15,15,23     try 17:8 18:2 21:8
   stuff 7:22 33:13      telephonically          14:14 15:1,14         22:13
   submission 23:10        4:10                  18:1,7,14 21:8,22   trying 17:6,10
     23:11 27:20         tell 9:22 13:13         23:21,22 24:2,2       20:9,15 22:2 24:8
   submit 24:20            25:4 29:20 30:25      25:2 28:17 29:5,7     25:12,13 27:7
     27:18                 32:2                  29:15 33:3,9,10       31:9 32:5,5,15
   submitted 8:13        telling 8:23 27:10      34:13,17,18 35:8      34:8
     10:22 15:17 20:25   terms 7:23 20:15        35:11,13,16         turned 15:20,20
     24:10 27:16           21:11 22:21 26:22   thinking 26:24        two 35:1
   subsequent 26:16        29:12 33:11           31:11 34:7          types 11:20 18:5
   substantive 12:17     test 12:7             third 19:14             33:17
   success 18:6,7        testimony 26:1        thought 6:18          typical 15:15,15
   sufficient 21:17      thank 6:8 18:11         16:16 31:8                   u
     22:17                 35:20,22            thousand 5:22
                                                                     u.s. 1:23
   suggest 11:22         that’ll 35:4            6:23 17:18 20:22
                                                                     ultimately 6:13
     27:22               that’s 6:5 8:6          21:16 23:15,23
                                                                       15:18 16:20 18:7
   suggested 18:3          10:22,24 11:1,25      24:5
                                                                       26:7
   suite 3:12 37:22        14:17 15:12 16:15   three 33:12
                                                                     unclear 6:1
   supplement 11:7         16:16 17:3,12,12    threshold 6:7 12:7
                                                                     understand 7:24
   supplemental            19:24 21:5 22:22    throwing 34:14
                                                                       19:19 23:12 24:7
     9:18 19:13            24:3,25 25:16       time 6:9 17:15
                                                                       27:7
   support 10:13           26:11 27:9,16         21:22 22:7,8 23:7
                                                                     understanding
   supposed 9:14,14        29:3 30:13 34:13      23:23 24:11 25:13
                                                                       9:12
   sure 11:20 25:20        34:24                 26:1 27:7,11,13
                                                                     united 1:1,13 6:15
     29:3                there’s 9:1 11:18       29:12 30:21 31:5
                                                                       6:19,21 9:5 10:11
   surprise 15:8           11:24 12:24,25        34:13
                                                                       14:22
   surprises 33:7          14:4,20 15:25       today 6:6,22 9:20
                                                                     unusual 31:19
             t             20:22 21:13 33:12     11:12 13:10,18
                                                                     upfront 25:12
                           33:12,13,19 34:9      16:17 23:9 24:8
   t 37:1,1                                                            26:2
                         they’re 5:23 19:11      24:11 25:3 27:5,8
                                                                     use 14:5,15 22:7
   take 20:7 21:4,23
                           19:14 22:3 33:9       29:24 30:2,4 31:9
     23:6 24:11,11,21                                                  26:23 31:3
                         thing 9:8 19:8          34:21,22 35:14
     31:6
                           33:1                told 19:23
   takes 31:7


                                  Veritext Legal Solutions
   212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-9 Filed 06/18/19 Page 48 of 48
  [vague - ’18]                                                          Page 10

             v           week 6:10 8:24                  x
   vague 18:23            18:3 30:13 32:14     x 1:4,11 36:1
   vale 4:2 5:10          34:14
                                                         y
   valet 6:19 11:4       went 5:22
                         we’d 6:24 20:19       yeah 11:17 13:3
     15:6,7,8,20 17:25
                          20:19 34:17            14:12 15:13 16:18
     18:12 24:19 25:8
                         we’ll 15:7,11           26:18 27:14 31:8
     33:16
                          19:18 21:23 25:2       34:3,17 35:8,12
   valuable 6:14
                          28:10,21 29:20       year 10:3
   value 20:15
                          30:25 31:2,6 33:5    york 1:2,15 3:6,20
   veritext 37:20
                          35:2,4,7,17,18         4:4 29:10
   version 10:7,11
                         we’re 6:22 8:18       you’ll 16:6 17:8
     10:13,17,17 11:13
                          16:18 18:13 19:25      19:8 29:3
     16:3,12 17:9 18:4
                          20:1,2,3 25:6,13     you’re 8:23 13:20
     23:19 26:5 27:25
                          26:21 27:21 28:4       15:22 16:4,25
   virtue 6:19 9:6
                          29:23 30:4,22          17:6,7 19:19 21:7
     23:3
                          32:10 33:21 34:19      21:8 22:13 24:23
            w             35:8                   30:11
   wait 19:24            we’ve 17:18 24:8      you’ve 6:9 9:11
   walk 11:12 16:3        24:22 27:1 33:18       14:6,21 27:7
     17:15 23:9,14       what’s 17:9 20:12               ’
     27:6                 21:14 29:13 31:11    ’18 7:7
   walking 19:12         wilkie 5:15
   want 8:7,19,21        william 1:7
     9:21 14:19,24       willing 15:1 16:2
     17:7,14,21,22        16:18 28:4
     20:8 21:21,23       willkie 3:17
     22:24,25,25 25:3    willy 20:8
     25:5,8,10,12,21     wilmington 3:13
     26:15,15 27:25      wise 28:13
     29:8 31:3 33:1      wishes 29:16
   wanted 17:2 27:5      won’t 21:4 23:2,3
     27:18                23:4
   wanting 29:18         work 20:10 27:14
   wants 32:2             32:5 33:8,22,22
   wasn’t 7:22 8:1,5      35:17
     13:10,10 21:17      working 10:3
   waste 17:14           works 34:16
   water 31:14           worth 34:15
   way 17:10 20:13       wouldn’t 30:3
     20:14,14,18,18      wrong 8:7
     22:22 24:22 27:9
     27:15,21 29:16
     33:25
                                  Veritext Legal Solutions
   212-267-6868                     www.veritext.com                 516-608-2400
